IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DANIEL KING,                            : No. 75 MM 2014
                                        :
            Petitioner                  :
                                        :
                                        :
      v.                                :
                                        :
                                        :
RIVERWATCH CONDOMINIUM                  :
OWNERS ASSOCIATION,                     :
                                        :
                   Respondent


                                    ORDER


PER CURIAM
      AND NOW, this 7th day of August, 2014, the Petition for Review and the

Application for Post-Submission Communication are DENIED.